Citation Nr: 0728643	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left hand cold 
injury residuals.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1950 and July 1953.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in part, denied the veteran's claims 
of entitlement to service connection for right and left knee 
disorder, left hand cold injury residuals and a back 
disorder.  The veteran requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claims and confirmed the RO's findings in a December 2005 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in February 2006.

The veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing which was conducted at the Detroit RO in December 
2006.  The transcript of the hearing is associated with the 
veteran's claims folder.

Issues not on appeal

The veteran's claims of entitlement to service connection for 
hypertension and high cholesterol were also denied in the 
above-referenced April 2005 decision.  The veteran filed a 
notice of disagreement as to the denial of service connection 
for these issues, and the DRO confirmed the RO's findings in 
the December 2005 SOC.  However, the veteran indicated on his 
February 2006 substantive appeal that he did not wish to 
pursue an appeal as to these issues; accordingly, they are 
not currently within the Board's jurisdiction.  See 38 C.F.R. 
§ 20.200 (2006); see also Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not include 
a current diagnosis of left hand cold injury residuals.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed degenerative joint disease of the right 
knee and his military service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed degenerative joint disease of the left 
knee and his military service.

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed degenerative joint and disc disease of 
the lumbosacral spine and his military service.


CONCLUSIONS OF LAW

1.  Left hand cold injury residuals were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by active military service and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by active military service and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Degenerative joint and disc disease of the lumbosacral 
spine was not incurred in or aggravated by active military 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for left hand cold 
injury residuals, right and left knee disorders and a back 
disorder.  Because these four issues involve the application 
of similar law to similar facts, the Board will address them 
together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006).  The 
VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 2, 2004 including evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
March 2004 letter, along with an additional letter from the 
RO dated October 20, 2004, whereby the veteran was advised of 
the provisions relating to the VCAA.  Specifically, the 
veteran was advised in the October 2004 letter that VA would 
assist him with obtaining relevant records from any Federal 
agency, including records from the military, VA Medical 
Centers and the Social Security Administration.  The March 
2004 letter asked to complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, to assist 
with attempting to locate his service medical records.

With respect to private treatment records, the October 2004 
letter informed the veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with both 
letters were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
veteran complete such so that the RO could obtain private 
records on his behalf.  The veteran was also advised in both 
letters that a VA examination would be provided if necessary 
to decide his claims.

The October 2004 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original].

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated April 14, 2006.  The 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed left hand, right 
knee, left knee and back disorders.  In other words, any lack 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned.  
The veteran's claims of entitlement to service connection 
were denied based on elements (2), existence of a disability, 
and (3), connection between the veteran's service and the 
claimed disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those crucial elements.  Because as discussed 
below the Board is denying the veteran's claims, elements (4) 
and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The veteran's VA outpatient records 
have been obtained and associated with the claims folder.  
Additionally, the veteran was provided a VA examination in 
September 2004, the report of which indicates the examiner 
performed an appropriate physical examination and rendered 
appropriate diagnoses and opinions.

The veteran's complete service medical records are not 
associated with the claims folder.  The Board is cognizant of 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the 
Federal Circuit elaborated on the VA's responsibility to 
obtain a veteran's service medical records.  The Board finds, 
however, that there is no reasonable possibility that the 
missing records may be located or recovered, and thus no 
useful purpose would be served in remanding this matter for 
more development.  See Hayre [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  

In this case, the RO has attempted to locate the veteran's 
service medical records.  The RO submitted a request to the 
NPRC in March 2004 and August 2004, asking for all available 
military medical and dental records for the veteran.  The 
NPRC responded that no records pertaining to the veteran were 
available.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 478- 79 (1994); Porter 
v. Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, he testified before the 
undersigned at a Travel Board hearing at the RO in December 
2006.

Accordingly, the Board will proceed to a decision.  


Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Analysis

Initial matter-the missing service medical records

As has been explained earlier, the veteran's service medical 
records have been lost, with the exception of his July 1953 
separation examination report.  As the veteran's 
representative has stated, the Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); see also the December 2006 hearing transcript, page 
10.  The Board's analysis of the veteran's claim has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].



Discussion

With respect to Hickson element (1), the September 2004 VA 
examiner diagnosed the veteran with degenerative joint 
disease of the right and left knees and degenerative joint 
and disc disease of the lumbosacral spine.  Hickson element 
(1) is accordingly met for these three claims.

With respect to Hickson element (1) and the claim for left 
hand cold injury residuals, there is no medical evidence that 
supports a conclusion that such are currently present.  The 
September 2004 VA examiner, who performed a complete general 
medical examination, made no finding as to any residuals of a 
cold injury to the left hand.  Indeed, the veteran indicated 
no problems with his left hand at the time of the September 
2004 examination, instead reporting vascular disease of the 
lower extremities.  Certainly if the veteran were having 
vascular problems with the left hand he would have mentioned 
them at this point.

The veteran has offered no competent medical evidence of left 
hand cold injury residuals.  As detailed in the VCAA 
discussion above, he has been accorded ample opportunity to 
present medical evidence in support of his claim and has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

To the extent that the veteran himself contends that he has 
left hand cold injury residuals, it is now well-established 
that lay persons without medical training are not competent 
to comment on medical matters such as diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  This includes 
statements made by laypersons M.L. and E.H., which were 
received at the Board in August 2005.

In the absence of any currently diagnosed left hand cold 
injury residuals, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Hickson element (1) has not been met for the left hand cold 
injury residuals claim, and it fails on this basis alone.  

With respect to Hickson element (2) and the remaining three 
claims, the Board will separately address in-service disease 
and in-service injury.  

With respect to in-service disease, there is no medical 
evidence of arthritis in service or within the one year 
presumptive period for such after service, and the veteran 
does not so contend.  Of record is the veteran's July 1953 
separation examination, which indicates that clinical 
evaluation of the spine and lower extremities was normal.  
It appears that degenerative arthritis of the bilateral knees 
and lumbosacral spine was initially diagnosed many decades 
after service.  

With respect to in-service injury, the veteran in essence 
contends that exposure to freezing temperatures caused injury 
to his back and knees.  See the veteran's October 27, 2004 
statement; see also the December 2006 hearing transcript, 
page 7.  He also argues that his back problems are a result 
of carrying a filed pack and rocket launchers in service, as 
well as from "doing a lot of hitting [and] lifting in 
service."  See id. at 5.    

The Board observes that the veteran is not a veteran of 
combat, see 38 U.S.C.A. § 1154(b), so there is no statutory 
presumption of in-service injury.

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have been exposed to 
cold temperatures in service.  Additionally, the Board 
acknowledges that the veteran was likely to have carried 
heavy items in service, as did millions of other veterans.  
Records pertaining to such incidents may have been lost.  
However, the evidence of record, as a whole, does not support 
the veteran's contention that he sustained injury and/or 
chronic disability in service.  Crucially, the veteran's July 
1953 separation physical examination is pertinently negative 
for complaints or findings related to back or knee problems.  
Thus, it appears that any flare-ups of knee and back pain 
were acute and transitory, which the veteran did not even 
report in connection with his separation physical 
examination. 
For these reasons, the Board finds that Hickson element (2) 
and not been met, and the veteran's claim fails thereby.

The Board notes in passing that with respect to Hickson 
element (3), there is no competent medical evidence which 
serves to link the veteran's current arthritis and his 
service over fifty years ago. 

To the extent that the veteran himself contends that a 
medical relationship exists between his current knee and back 
problems and his military service, his opinion is entitled to 
no weight of probative value.  See Espiritu and 38 C.F.R. § 
3.159 (a)(1), both supra.  Any such statements offered in 
support of the veteran's claims, to include those submitted 
by M.L. and E.H. in August 2005, do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  Significantly, there is no mention of 
bilateral knee or back problems by the veteran until he filed 
his initial claim of entitlement to VA benefits in November 
2003, over 50 years after he left military service.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  

The lack of any evidence of bilateral knee or back pain, or 
bilateral knee or back symptoms for over five decades after 
service, and the filing of the claim for service connection 
50 years after service, is itself evidence which tends to 
show that no chronic knee or back disability was sustained in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].  As discussed above, there is 
no objective medical evidence of arthritis in service or for 
decades thereafter.  Supporting medical evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed degenerative arthritis of the bilateral knees and 
lumbosacral spine is not related to his military service.  
Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claims also fail on that basis.  

Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claims of entitlement to service connection for left hand 
cold injury residuals, a right knee disorder, a left knee 
disorder and a lumbosacral spine disorder.  The benefits 
sought on appeal are accordingly denied.


ORDER

Service connection for left hand cold injury residuals is 
denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a back disorder is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


